Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10 allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe, Reg. No. 64,326 on 6/14/2022.
The application has been amended as follows:  
7. (Currently amended) An ultrasonic transducer device, comprising: a transducer bottom electrode layer that is disposed over a substrate; a transducer structure, comprising: a transducer membrane; and a membrane support layer that supports the transducer membrane and is patterned such that a transducer cavity is disposed between the transducer membrane and the transducer bottom electrode layer; and vias that electrically connect the transducer bottom electrode layer to the substrate, wherein substantially all of the vias are disposed beneath the transducer cavity, wherein the transducer bottom electrode layer comprises a first metal layer, that contacts the vias and comprises a same material as the vias, and a second metal layer that overlies the first metal layer in a same pattern as the first metal layer, and wherein the vias are completely filled with the same material as the first metal layer.  
8. (Canceled).
9. (Canceled).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651